Citation Nr: 1100186	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-10 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for actinic 
keratoses, claimed as a skin condition, and if so, whether the 
claim can be granted.  

2.  Entitlement to an increased rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and July 2010 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, and Columbia, South Carolina, which, 
in pertinent part, found that new and material evidence had not 
been received to reopen a claim for entitlement to service 
connection for actinic keratoses and denied entitlement to an 
increased rating in excess of 30 percent for PTSD.  The Columbia, 
South Carolina, RO now maintains jurisdiction over both issues.  

The claim for entitlement to service connection for actinic 
keratoses, claimed as a skin condition, was originally denied by 
a May 2001 rating decision.  Where the claim in question has been 
finally adjudicated at the RO level and not appealed, the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various 
characterizations of the issue throughout the appeal, the Board 
must make an independent determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for actinic keratoses, claimed 
as a skin condition.

An October 2010 rating decision granted an increased rating of 50 
percent for PTSD, effective May 3, 2010, the date of the 
Veteran's claim.  A claimant is presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for a higher rating for PTSD remains before 
the Board.  

In December 2010, the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to the 
Board following the last adjudication of the claim by the RO.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The issue of entitlement to service connection for actinic 
keratoses, claimed as a skin condition, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for actinic keratoses, 
claimed as a skin condition, was originally denied by an 
unappealed May 2001 rating decision.  

2.  Evidence received since the May 2001 rating decision is not 
cumulative or redundant of the evidence previously of record and 
is sufficient to raise a reasonable possibility of substantiating 
the claim.

3.  The Veteran's PTSD is manifested by occupational and social 
impairment that most nearly approximates reduced reliability and 
productivity without deficiencies in most of the areas of work, 
school, family, judgment and thinking.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied entitlement to 
service connection for actinic keratoses, claimed as a skin 
condition, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for actinic keratoses, claimed as a 
skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  The criteria for an increased rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.304(f), 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the claim to reopen, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

With respect to the issue of entitlement to an increased rating 
for PTSD, a letter issued in May 2010, prior to the initial 
adjudication of the claim, notified the Veteran of the evidence 
needed to substantiate his claim for increased rating.  The 
letter also satisfied the second and third elements of the duty 
to notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.  He was informed that VA provided ratings based on 
the rating schedule and was given examples of the evidence he 
could submit.

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the May 2010 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided a proper VA examination in June 2010 for his 
increased rating claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A.  
§§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The evidence of record at the time of the May 2001 rating 
decision included service treatment records, which demonstrated 
various skin issues, including ring worm, heat rash, lesions, 
pruritic blisters and boils.  VA medical center (VAMC) records 
and private treatment records up to that point demonstrated 
treatment for seborrheic dermatitis, a cyst on the mid-back, 
growths under the arms, moles and lesions.  A February 2000 
biopsy of skin from the Veteran's forehead also revealed actinic 
keratoses.  

The May 2001 rating decision acknowledged the Veteran's confirmed 
service in the Republic of Vietnam and conceded his exposure to 
herbicides.  However, the RO noted that the Veteran's diagnosed 
skin conditions were not included among the diseases that 
warranted entitlement to the presumption of service connection 
based on exposure to herbicides.  The RO determined that as there 
was no evidence of a direct connection between the Veteran's skin 
conditions and herbicide exposure or any other injury or event 
during service, the claim for service connection must be denied.  

Since the May 2001 rating decision, new statements were submitted 
from the Veteran and his mother asserting that he returned from 
the service with dry and scaly skin from head to toe, that he had 
to use medicated shampoo over his entire body to try to control 
the symptoms and that the symptoms have continued ever since.  
The Veteran's wife also submitted a statement asserting that the 
Veteran had had continuous skin trouble, including dry skin, 
itchy scalp and boils, since she met him in 1988.  VA medical 
center (VAMC) treatment records show continuous treatment for 
multiple skin issues, including actinic keratoses, benign lesions 
and dilated pores.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
The lay statements asserting or supporting a continuity of skin-
related symptoms since service represents new and material 
evidence relevant to establishing the third service connection 
element.  Therefore, reopening the claim is warranted.   The 
reopened claim is discussed below in the remand section.  


Claim for Increased Rating-Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2010).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Analysis

In an unappealed September 2008 rating decision, the Veteran was 
granted service connection for PTSD with an initial 30 percent 
rating, effective June 21, 2004.  Notice of this decision was 
provided that same month.  The Veteran submitted a claim for an 
increased rating for PTSD in May 2010.  Therefore, the relevant 
focus for adjudicating the Veteran's claim is the period 
beginning with May 2009, one year prior to the claim for 
increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  A July 
2010 rating decision granted an increased rating of 50 percent, 
effective the date of the claim.  Therefore, the issue considered 
below is entitlement to an increased rating in excess of 50 
percent for PTSD.  

As stated above, the criteria for a 70 percent rating are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran has received continuous mental health treatment 
throughout the period on appeal.  While he has reported at times 
an increase in some symptomatology, including social isolation, 
the evidence does not establish deficiencies in most areas as 
required in order to warrant a 70 percent PTSD rating.  

In a January 2010 VAMC record, the Veteran reported that he was 
pretty close with a lot of Veterans and moved from Florida to 
South Carolina to be close to them.  His eye contact was good, 
his mood was cheerful, he was oriented to time, place, person and 
situation, and his concentration was fair.  In April 2010, the 
Veteran reported that he lived next door to his best friend, who 
was also a Vietnam veteran, he had been married for the last 21 
years, and that he had a good relationship with his three 
children.  The VA doctor found judgment and insight to be fair 
and intact, thought processes and content to be logical and 
linear without delusions, obsessions or phobias, his mood good, 
and affect full and congruent.  In June 2010, the Veteran 
reported during VAMC treatment that his wife and his friends were 
his support system.  Again, the VA doctor found judgment and 
insight to be fair and intact and thought processes and content 
to be logical and linear.  

The Veteran also received a VA PTSD examination in June 2010, 
where he reported a mild remission of symptoms due to treatment.  
He reported that he enjoyed going to the mall as long as it was 
not too crowded, as well as riding his motorcycle and gardening.  
The examiner found the Veteran to be alert and oriented to 
person, place, day, date and time.  His thought process was 
linear, his history and insight were fair, and his attention and 
memory generally were within normal limits.  The examiner 
concluded that the Veteran presented with moderate impairment, 
including moderate impairment of social and occupational 
functioning, due to PTSD.  
An August 2010 VAMC treatment record included a report of 
increased isolative behavior and decreased judgment, insight and 
mood.  However, the VA doctor attributed this change to the 
Veteran's cannabis use and its probable impact on depressive 
symptoms.  His thought processes and content continued to be 
logical and linear and his affect was full.  

At no time during the period here on appeal has impairment in 
judgment, insight, and thought processes or content been shown 
due to PTSD.  The Veteran has not endorsed suicidal or homicidal 
ideations.  Furthermore, although the Veteran has reported 
difficulty with social functioning, he has maintained a 
relationship with his wife and children as well as with his 
friend(s) and neighbor.  In terms of occupational functioning, 
while the Veteran stopped working following a traumatic brain 
injury from a motorcycle accident in the early 1980s, the June 
2010 VA examiner found that his PTSD symptoms would result in 
only moderate occupational impairment.  The Board recognizes that 
GAF scores assigned during VA treatment, which range from 45 to 
55 during the period on appeal, indicate moderate to serious 
impairment due to PTSD.  However, as it cannot be found that his 
PTSD symptoms result in deficiencies in most areas of work, 
school, family relations, judgment, thinking, and mood, the claim 
for an increased rating in excess of 50 percent must be denied.  
38 C.F.R. §§ 4.7, 4.21, 4.73, Diagnostic Code 9411.   


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by social 
and occupational impairment with symptoms such as hypervigilance, 
social isolation and anger outbursts.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.

Total Rating

The Court has held that a total disability rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

In the instant case, the RO considered and denied entitlement to 
TDIU. The Veteran has not expressed disagreement with the denial 
of TDIU.  Accordingly, there is no pending question of 
entitlement to TDIU.  Furthermore, the Veteran has not reported 
that he is unemployable due to PTSD.  Rather, he has consistently 
reported that he became unemployable and stopped working 
following a traumatic brain injury sustained in a motorcycle 
accident.  Moreover, the June 2010 VA examiner found only 
moderate occupational impairment.  There is no other evidence to 
that effect in the claims folder.  Accordingly, further 
consideration of entitlement to TDIU is not required.


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for actinic keratoses, claimed 
as a skin condition, is reopened.  

Entitlement to an increased rating in excess of 50 percent for 
PTSD is denied. 


REMAND

The Veteran has asserted that his skin condition, particularly 
actinic keratoses, was incurred as a result of service, including 
exposure to herbicides and exposure to ultraviolet rays from the 
sun.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may 
be associated with military service includes credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson,  
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

VAMC records show treatment for various skin symptoms and 
diseases, including dry, scaly skin, lesions, and actinic 
keratoses.  The Veteran's service treatment records include 
treatment for various skin symptoms, including ringworm in his 
scalp, a boil on top of his nose, lesions on glands and foreskin, 
Athlete's foot, pruritic blisters diagnosed as a drug reaction 
and a heat rash of the groin and buttocks.  As there is evidence 
of multiple current symptoms and diagnoses as well as various in-
service symptoms, VA's responsibility to provide a VA examination 
is triggered and the claim must be remanded.  A VA examination is 
required to clarify the diagnoses associated with the Veteran's 
current skin condition and determine whether any currently 
diagnosed skin condition is etiologically related to service.  

The Board notes that for veterans exposed to herbicides during 
service, as in this case, the following diseases shall be service 
connected even though there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

The diseases listed in 38 C.F.R. § 3.309(e) for which service 
connection is presumptively granted on the basis of exposure to 
herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 
21,258 (May 7, 2009); see also 38 C.F.R.  
§ 3.307(a)(6)(ii).  In addition, this regulation was recently 
amended to allow such presumptive service connection to be 
granted for ischemic heart disease, Parkinson's disease and hairy 
cell leukemia and other chronic B-cell leukemias.  See 75 Fed. 
Reg. 53,202 (August 31, 2010).  

As the Veteran has not been diagnosed with any of the listed 
diseases, service connection cannot be presumed.  Nevertheless, 
the Veteran could still establish service connection with 
competent evidence that any currently diagnosed disease was 
incurred in service or by submitting medical or scientific 
evidence that they were in fact due to herbicide exposure during 
service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine whether he has a 
current skin disorder that was incurred or 
aggravated in service.  The examiner should 
review the claims folder and note such review 
in the examination report or in an addendum.

Taking into consideration the Veteran's 
exposure to herbicides during service, the 
examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any current skin disorder had its 
onset in active service or is otherwise the 
result of disease or injury in service, 
including exposure to herbicides and 
ultraviolet rays from the sun.

The examiner should specifically comment on 
the skin symptoms noted in service and 
whether any current symptoms or diagnoses are 
related.  

The rationale for all opinions should also be 
provided.  The examiner is advised that the 
Veteran is competent to report injuries and 
symptoms and that his history must be 
considered in formulating the opinion.

2.  The agency of original jurisdiction (AOJ) 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

3.  If the benefits sought on appeal remain 
denied, the AOJ should issue a supplemental 
statement of the case, before the claims file 
is returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


